Voto concurrente de la
Jueza Asociada Señora Fiol Matta.
El Sr. Ramón Almonte Font y la Sra. Mayleen Gratacós recurren de la decisión del Tribunal de Apelaciones me-diante la cual se denegó el recurso de revisión de su caso, y nos solicitan que revoquemos una resolución emitida por el Departamento de Asuntos del Consumidor (D.A.Co.) que desestimó su querella por vicios de construcción. Por las razones que exponemos a continuación, concurrimos con la sentencia dictada por este Tribunal como resultado del em-pate en los votos de los jueces participantes.
*666El peticionario, Ramón Almonte Font, compró el 17 de marzo de 1988 un apartamento en el condominio Tenerife, ubicado en el sector El Condado. Este apartamento fue ad-quirido de la desarrolladora del proyecto, Servicios y Obras del Caribe, Inc. (SYOCA). El señor Almonte Font pactó con SYOCA ciertos cambios en el diseño interior original de dicho apartamento, tras lo cual SYOCA entregaría el apar-tamento sin terminaciones interiores. El señor Almonte Font recibió un crédito de $10,170 por razón de los cambios en la estructura.
Para diseñar los planos y supervisar los cambios, el pe-ticionario contrató a la firma de arquitectos Sierra, Car-dona y Ferrer. A su vez, SYOCA subcontrató a la compañía de construcción RB Construction Corporation (RB), cons-tructora del proyecto Tenerife, para realizar las obras aquí pactadas. De esa forma, las obras conllevaban una coordi-nación entre los arquitectos contratados por el señor Ai-monte Font, SYOCA y RB.
RB ejecutó algunas de las obras rediseñadas por la firma de arquitectos contratada, incluyendo parte de la instalación de un nuevo sistema de aire acondicionado, se-leccionado por el señor Almonte Font. Los planos para este nuevo sistema de aire acondicionado fueron diseñados para Sierra, Cardona y Ferrer por el Ing. Luis Puig —tam-bién recurrido en este recurso— quien también había dise-ñado los sistemas de aire acondicionado del resto del condominio. Este diseño preparado por el ingeniero Puig fue modificado durante la construcción del interior del apartamento. Entre las modificaciones, se cambiaron unas parrillas por razones estéticas y se instalaron unas lámpa-ras en sustitución de la parrilla de retorno.
RB también tuvo a su cargo los trabajos de plomería, electricidad y demolición necesarios para permitir los cam-bios en los interiores del apartamento diseñados por Sie*667rra, Cardona y Ferrer. Para completar los trabajos comen-zados por RB y hacer los trabajos de terminaciones interiores del apartamento, el peticionario contrató a RIAX Contractors Corp. (RIAX). Todas las obras realizadas por RIAX fueron supervisadas por el Arq. Iván Banuchi, quien fue contratado por el peticionario para sustituir a Sierra, Cardona y Ferrer. Las obras realizadas por RIAX fueron pagadas según fueron aprobadas por dicho arquitecto.
Una vez en posesión del apartamento, el señor Almonte Font comenzó a notar problemas de filtración de agua a través del ventanal del área de la sala y la pared del estudio. Según los planos originales del apartamento, este ventanal consistiría de puertas corredizas de cristal de 5'x 9'. Sin embargo, para el apartamento del peticionario se modificó el diseño y se instalaron, en vez, dos puertas de cristal centrales, rodeadas por piezas fijas de cristal en la parte inferior y en las partes laterales. El señor Almonte Font también percibió humedad en pisos y paredes, pro-ducto de la condensación del sistema de aire acondicio-nado, lo cual afectó la pintura del apartamento.
El peticionario se querelló en DA.Co. contra la desarro-lladora y vendedora, SYOCA, y contra la constructora, RB, por las filtraciones y el mal funcionamiento del acondicio-nador de aire, alegando que éstos constituían vicios de construcción al amparo de la Ley Núm. 130 de 13 de junio de 1967, según enmendada, 17 L.RR.A. see. 501 et seq., conocida como la Ley de la Oficina del Oficial de Construc-ción (Ley Núm. 130). Luego, enmendó la querella para in-cluir al Ing. Luis Puig y a la constructora dedicada a tra-bajos interiores, RIAX, y su dueño el Sr. Peter Rivera.
DA.Co. celebró unas vistas y finalmente, el 4 de marzo de 1998, diez años después de presentada la querella, la desestimó porque: (a) “de la prueba presentada no se esta-blecen causas o reclamos ..(b) de la prueba presentada se demostró que el querellante hizo cambios sustanciales y que dichas obras contaron con la supervisión de un profe-*668sional contratado para esos efectos, y (c) “no reclama por vicios de construcción bajo la norma de la Ley Número 130 del 13 de junio de 1967, según enmendada. En el caso que nos ocupa [el] querellante no adquirió un apartamento tí-pico, sino una estructura en la cual se introdujeron cam-bios sustanciales, distintos a los diseños originalmente programados para la estructura.” Apéndice, págs. 120-121.
El peticionario solicitó la revisión de esta determinación ante el Tribunal de Apelaciones el 31 de marzo de 1998. Ese tribunal denegó el recurso el 12 de julio de 2000, con el voto disidente de uno de los jueces del panel. El 22 de sep-tiembre de 2000 se presentó el recurso de certiorari que nos ocupa y expedimos el auto el 13 de noviembre de 2000.(1)
i — i HH
La agencia cuya decisión se cuestiona en este recurso, D.A.Co., tiene la encomienda de administrar e implantar la Ley Núm. 130. Esta legislación creó la Oficina del Ofi-cial de Construcción para “facilitar a los compradores [de viviendas] vindicar los derechos que las leyes vigentes le concedían”. United Fed. Savings v. D.A.C.O., 111 D.P.R. 424, 425 (1981). Véase, además, Quiñones v. San Rafael Estates, S.E., 143 D.P.R. 756, 767 (1997).(2) D.A.Co. aprobó *669el Reglamento para Regular las Distintas Actividades que se Lleven a Cabo en el Negocio de la Construcción en Puerto Rico, Reglamento Núm. 2268 de 16 de septiembre de 1977 (Reglamento del Negocio de la Construcción), al amparo de la autoridad así conferida. Este reglamento fa-culta al Secretario de D.A.Co. a “investigar y adjudicar las querellas radicadas sobre prácticas indeseables en el nego-cio de la construcción; concediendo los remedios pertinen-tes conforme a derecho”. Reglamento del Negocio de la Construcción, supra, Sec. 2(8), pág. 4. Véase Quiñones v. San Rafael Estates, S.E., supra.
La Ley Núm. 130, en su segundo artículo, define el con-cepto “urbanizador o constructor” como “toda persona que se dedique al negocio de la construcción en calidad de em-presario o principal responsable de la promoción, diseño, venta, construcción de obras de urbanización para vi-vienda, o de la construcción en grande escala de viviendas, bien del tipo individual o multipisos”. 17 L.P.R.A. sec. 502(d).
Entre las “prácticas indeseables en el negocio de la cons-trucción”, la Ley Núm. 130 incluye: “(e) [dejar] de corregir un defecto de construcción en una vivienda según éste sea definido por el reglamento puesto en vigor por el Oficial de Construcción”. Art. 9(e) de la Ley Núm. 130 (17 L.P.R.A. sec. 509(e)). A su vez, el Reglamento del Negocio de la Construcción define el término “defectos de construcción” como
... cualquier anormalidad, defecto, falta de accesorios, falla, deterioro prematuro, mal funcionamiento, inexactitud en las medidas o cualesquiera otra condición más allá de las toleran-cias normales permisibles que pueda sufrir la estructura de vivienda o el área en que ésta esté enclavada o cualquier otro vicio o condición que exceda la medida de las imperfecciones que cabe esperar en una construcción sin que se pueda impu-tar a una fuerza mayor y/o fenómeno natural, y no se deban al *670maltrato, alteraciones, falta de mantenimiento, ni desgaste normal, siempre y cuando se notifique al urbanizador y/o constructor dentro del período de tiempo que [establece este Reglamento]. (Énfasis suplido.) Reglamento del Negocio de la Construcción, supra, Sec. 1(e), págs. 1 — 2.
La prueba presentada ante D.A.Co. demostró que RIAX no es un constructor o urbanizador, según definidos estos términos en la Ley Núm. 130. RIAX realizó trabajos de terminaciones interiores para el apartamento del señor Ai-monte Font y no actuó como “principal responsable” de la construcción, diseño, promoción o venta de “obras de urba-nización para viviendas”. El señor Rivera, dueño de RIAX, y el ingeniero Puig tampoco están incluidos en la definición de “constructor o urbanizador” bajo esta ley. El primero, por las mismas razones que aplican a RIAX, mientras que el ingeniero Puig fue contratado por los arquitectos del pe-ticionario para diseñar el nuevo sistema de aire acondicio-nado, función que no se encuentra dentro de la definición de “urbanizador o constructor”. A esto debemos añadirle que, según la prueba, los planos preparados por el inge-niero Puig para el nuevo sistema de aire acondicionado fueron alterados a través de todo el proceso de instalación, sin consultársele.
No hay duda de que SYOCA es un constructor o urbani-zador según las disposiciones de la Ley Núm. 130. Además, SYOCA es el desarrollador del proyecto donde el peticiona-rio adquirió el apartamento y fue quien vendió el aparta-mento al señor Almonte Font.
Ahora bien, SYOCA pactó con el señor Almonte Font la entrega del apartamento sin terminaciones interiores, para que éste pudiera hacerlas a su gusto. Para entregar el apartamento según pactado, SYOCA subcontrató a RB, una compañía que igualmente se dedica al negocio de la construcción. La labor de RB se limitó a comenzar el pro-ceso de instalación de las máquinas de aire acondicionado y parte de los ductos (la coquerellada RIAX instaló las pa-rrillas y otro tramo del ducto) y a realizar trabajos de pío-*671mería, electricidad y demolición para permitir los cambios en los interiores del apartamento.
La querella presentada ante D.A.Co. por los peticiona-rios alegaba la existencia de ciertas filtraciones de agua en el apartamento y mal funcionamiento del acondicionador de aire. Según el expediente, las filtraciones fueron corre-gidas para febrero de 1989. En lo que respecta al acondi-cionador de aire, según las determinaciones de hechos de D.A.Co., el peticionario no pudo demostrar que la compa-ñía subcontratada por SYOCA para entregar el aparta-mento en condiciones aptas para los cambios de interiores, RB, fuera responsable del defecto por el cual se reclamaba. El peticionario tampoco demostró que el apartamento, tal y como fue entregado por SYOCA, sufriera defectos o vicios de construcción.
La prueba demostró más bien que las alteraciones en el diseño de las terminaciones interiores del apartamento es-tán directamente relacionadas a los vicios que se alegan. Más aún, según la resolución, “ [n] i la[s] coquerelladas SYOCA, RB, RIAX y los coquerellados Ing. Luis Puig y Peter Rivera intervinieron en la modificación del sistema de aire acondicionado del apartamento del querellante. Las modificaciones fueron realizadas por los arquitectos que el querellante contrató para las modificaciones efectua-das a la estructura”. (Enfasis suplido.) Apéndice, pág. 119. Según explicamos, el propio reglamento exime de respon-sabilidad al constructor o desarrollador cuando los defectos se deben a alteraciones. En su Resolución de 4 de marzo de 1998, D.A.Co. expone que:
La prueba presentada demostró que el querellante compró una propiedad a la cual le realizó cambios sustanciales y que dichas obras contaron en todo momento con la supervisión directa de un profesional contratado por dicho querellante para cerciorarse de que las obras eran realizadas de conformidad con sus intereses. Nótese que la prueba presentada demostró que el querellante no tan sólo contrató la modificación sustan-cial del interior del apartamento. Aceptó y pagó las obras se-gún le fueron entregadas e introdujo cambios a los planos pre-*672parados por razones de estética y conveniencia. Ni tan siquiera del testimonio del querellante se produce un recuento concreto de los defectos imputables a los querellados de epígrafe. Más aún, su propio perito (Ing. Osvaldo Marcano) concluye que las deficiencias del sistema de aire acondicionado son producto de unas modificaciones que debieron ser supervi-sadas adecuadamente por el inspector de la obra.
... el querellante no reclama por vicios de construcción bajo la norma de la Ley 130 de 13 de junio de 1967, según enmendada. En el caso que nos ocupa el querellante no adqui-rió un apartamento típico, sino una estructura en la cual se introdujeron cambios sustanciales, distinto de los diseños ori-ginalmente programados para la estructura. (Enfasis suplido.) Apéndice, pág. 121.
Nos parece evidente que la decisión de D.A.Co. en el caso que nos ocupa está sostenida por sus determinaciones sobre la prueba presentada. El peticionario no nos ha con-vencido de que haya otra prueba en el expediente que con-vierta en inaceptables las determinaciones de D.A.Co., to-mando siempre en cuenta la normativa sobre revisión de decisiones administrativas, tantas veces reiterada, según la cual el tribunal podrá sustituir el criterio de la agencia por el propio sólo cuando no pueda hallar una base racional respaldada por evidencia sustancial, para explicar la deci-sión administrativa. Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998); Rebollo v. Yiyi Motors, 161 D.P.R. 69 (2004). Sabe-mos que corresponde a la parte que impugna la decisión el demostrar que hay otra prueba en los autos administrati-vos que menoscaba la prueba impugnada al punto de de-rrotar la razonabilidad de la decisión y convertirla en arbi-traria o caprichosa.(3)
*673No encontramos que la agenda administrativa actuara en este caso de forma arbitraria, caprichosa o en abuso de su discreción.
Por eso, concluimos que el foro apelativo no cometió los errores apelados y concurrimos con la sentencia emitida.

(1) Se alegó que el Tribunal de Apelaciones había errado: al resolver que la Ley Núm. 130 del 13 de junio de 1967, según enmendada, 17 L.P.R.A. [sec. 501 et seq.], no aplica a R.B. y RIAX; ... al resolver que los señores Peter Rivera y el ingeniero Puig, no están incluidos dentro de los términos urbanizador o constructor según definido por la Ley Núm. 130, supra[;] ... al resolver que aún si la Ley Núm. 130, supra, aplica a SYOCA [é]sta no es responsable por la instalación del sistema de acondicionador de aire; ... al resolver que DACO no erró al desestimar por no justi-ficar la prueba presentada la concesión de un remedio; ... al resolver que no era necesario discutir los errores señalados en el recurso de revisión sobre el que DACO no permitiese prueba de daños y por desestimar la querella.” Petición de certiorari, págs. 4-5.


(2) Las funciones del Oficial de Construcción fueron asignadas originalmente a la Administración de Servicios del Consumidor, organismo creado mediante la Ley Núm. 148 de 27 de junio de 1968 (23 L.P.R.A. sec. 1001 et seq.). En 1973 se creó el Departamento de Asuntos del Consumidor (D.A.Co.) mediante la Ley Núm. 5 de 23 *669de abril de 1973 (3 L.P.R.A. sec. 341 et seq.) y se transfirieron a este departamento todas las funciones, los poderes y los deberes de la referida Administración.


(3) Según la norma firmemente establecida por este Tribunal, los foros apelati-vos debemos conferir gran deferencia a las determinaciones de hechos de los foros administrativos, limitándose la revisión judicial a evaluar la razonabilidad de la decisión recurrida. Polanco v. Cacique Motors, 165 D.P.R. 156 (2005); Cruz Negrón v. Administración, 164 D.P.R. 341 (2005); Mun. de San Juan v. J.C.A., 149 D.P.R. 263 (1999); Misión Ind. P.R. v. J.P., 146 D.P.R. 64 (1998). Esta deferencia se fundamenta en el conocimiento especializado y la experiencia de las agencias y persigue evitar que el criterio del tribunal revisor sustituya el que ejerció la agencia administrativa basándose en ese conocimiento especializado. Cruz Negrón v. Administración, supra; O.E.G. v. Rodríguez, 159 D.P.R. 98 (2003); Misión Ind. P.R. v. J.P., supra; Misión Ind. *673P.R. v. J.C.A., 145 D.P.R. 908 (1998). Es por eso que, de ordinario, los foros apelativos no debemos intervenir con las determinaciones de hechos de un organismo adminis-trativo si éstas están apoyadas en la prueba que resulta del expediente considerado en su totalidad y si la decisión basada en esos hechos se ajusta a derecho. See. 4.5 de la Ley de Procedimiento Administrativo Uniforme del Estado Libre Asociado de Puerto Rico (L.P.A.U.), Ley Núm. 170 de 12 de agosto de 1988, según enmendada, 3 L.P.R.A. sec. 2175. O.E.G. v. Rodríguez, supra; Mun. de San Juan v. J.C.A., 152 D.P.R. 673, (2000); Misión Industrial de P.R. v. J.C.A., supra; Misión Ind. P.R. v. J.P. y A.A.A., 142 D.P.R. 656 (1997).